DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 2-4, 6-8, 10-14 and 18.


Applicants' arguments, filed 01/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the premixing agent" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from which claim 3 now depends from, recites at least one premixing agent. It is unclear whether the premixing agent in claim 3 refers to some or all of the at least one premixing agent. To obviate this issue, it is suggested to amend “the premixing agent” to “the at least one premixing agent.”

Claim 4 recites the limitation "the premixing agent" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 from which claim 4 now depends from, recites at least one premixing agent. It is unclear whether the premixing agent in claim 4 refers to some or all of the at least one premixing agent. To obviate this issue, it is suggested to amend “the premixing agent” to “the at least one premixing agent.”

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-8, 10 and 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Velaga et al. (WO 2016/001885, Jan. 7, 2016).
Velaga et al. disclose a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers. The term “amorphous solid dispersion” refers to stable solid dispersions comprising amorphous solid drug substance and a carrier matrix (page 7). A process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent from a solution obtained in step a), and c) recovering a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carrier. Providing a solution in step a) includes dissolving eliglustat hemitartrate and pharmaceutically acceptable carrier in a solvent (page 8). The mixture is stirred for a clear solution (page 18). Suitable pharmaceutically acceptable carriers include diluents such as lactose (page 8), disintegrants such as sodium starch glycolate, and glidants 
Velaga et al. anticipate the instant claims insofar as disclosing a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient (i.e. premixing agent). In regards to the instant claims reciting a stable amorphous Eliglustat premix, page 4, lines 14-15 of the instant specification defines the term premix as a combination of Eliglustat hemitartrate and at least one pharmaceutically acceptable excipient. Therefore, since Velaga et al. disclose a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient, Velaga et al. disclose a stable amorphous eliglustat premix. 
In regards to instant claim 2 reciting a stable amorphous eliglustat premix comprising at least one premixing agent, page 5, lines 12-13 disclose wherein pharmaceutically acceptable excipients may also be termed premixing agents. Therefore, since Velaga et al. disclose wherein there may be more than one pharmaceutically acceptable excipient, Velaga et al. disclose a premixing agent (i.e. pharmaceutically acceptable excipient) for the stable amorphous eliglustat premix.

In regards to instant claims 12-14, since the composition of Velaga et al. is substantially the same as the claimed composition by comprising eliglustat and substantially the same pharmaceutically acceptable carrier (i.e. premixing agent), one of ordinary skill in the art would reasonably expect that the composition of Velaga et al. has substantially the same level of impurities under accelerated stability conditions as the claimed invention. 

Response to Arguments
Applicant argues that the compositions of Velaga are physically unstable. The amorphous forms of Velaga have dosing issues due to transition to crystalline forms on exposure to humidity and temperature. The Velaga compositions have a deliquescent property, due to which it is difficult to get a free-flowing form of the amorphous dispersion, which in turn leads to formulation processing issues. 


Applicant argues that the present premix is more stable and efficient over Velaga dispersion.
The Examiner does not find Applicant’s argument to be persuasive. Applicant argued above that the composition of Velaga is physically unstable. To now argue that the present premix is MORE stable and efficient over Velaga implies that the composition of Velaga is stable to a degree. It is unclear whether Applicant believes Velaga is stable or not. If Applicant believe that the composition of Velaga is stable to a degree then Velaga meets the instant claim limitation of “stable” since the instant claims do not define to what degree the composition is stable. 
Moreover, Applicant has not provided objective evidence to support this allegation. Therefore, Applicant’s argument is unpersuasive since it is unclear if Applicant’s allegation is factual. 

Applicant argues that Velaga contemplates Eliglustat hemitartrate as starting material however present invention can be used with free base or any other suitable salt thereof.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not exclude Eliglustat hemitartrate. Therefore, Velaga’s teaching of Eliglustat hemitartrate still meets the instant claims and the claimed invention is anticipated. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the process of Velaga and the present process use different starting materials and no filtration is required in present process.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Applicant has not shown wherein these process steps would produce a product that is structurally different. As such, Applicant’s argument is unpersuasive. 

Applicant argues that there is no premixing agent used in Velaga, rather Velaga uses a carrier component. 


Applicant argues that Velaga is a solid dispersion of amorphous Eliglustat and carrier whereas the present invention is a premix which is inseparable microscopically.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not limit the premix to be inseparable microscopically. Therefore, the prior art does not need to teach such. Also, Applicant has not specified how Velaga’s composition differs from the instant claims structurally such that it doesn’t meet the instant claims. As discussed in the rejection, page 4, lines 14-15 of the instant specification defines the term premix as a combination of Eliglustat hemitartrate and at least one pharmaceutically acceptable excipient. Therefore, since Velaga et al. disclose a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient, Velaga et al. disclose a stable amorphous eliglustat premix. As such, Applicant’s argument is unpersuasive.  

Applicant argues that as seen in the Annexure-I attached to the Declaration, the representative compositions of Velaga were sticky, non-flowing masses, whereas the premix of the invention was a fine, free-flowing, stable composition.
The Examiner does not find Applicant’s argument to be persuasive. The table at the top of page 22 of the instant specification discloses wherein a composition without a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 2-4, 6-8, 10 and 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016).
The instant claims have been rejected as being anticipated, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Velaga et al. will be interpreted as though it differs from the instant claims insofar as not disclosing a stable amorphous eliglustat premix composition with at least one pharmaceutically acceptable excipient, which is formed by the method disclosed in claim 6. 
However, Velaga et al. disclose a process for preparing a solid dispersion comprising an amorphous form of eliglustat hemitartrate and one or more pharmaceutically acceptable carriers comprises a) providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier in a solution, b) removing solvent 
Although Velaga et al. do not disclose adding a pharmaceutical acceptable carrier (i.e. premixing agent) after providing a solution of eliglustat hemitartrate and pharmaceutically acceptable carrier, and additionally adding more pharmaceutical acceptable carrier (i.e. premixing agent) in an additional step, Velaga et al. disclose wherein there may be more than one pharmaceutically acceptable carrier and selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claim 6 reciting adding organic solvent after adding the premixing agent, Velaga et al. disclose wherein the solvent dissolves the eliglustat hemitartrate and pharmaceutically acceptable carrier. Therefore, it would have been obvious to one of ordinary skill in the art to have added solvent to the solution obtained 
In regards to instant claim 6 reciting sieving the after drying, Velaga et al. disclose filtering before drying. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claims 12-14, in addition to what is discussed in the 102 rejection, since a method of preparing the claimed composition is obvious from the teachings of Velaga et al., a composition with the claimed amount of impurities is obvious as well. 

Response to Arguments
Applicant argues that the premix is storage stable.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not define stable to mean storage stable. As such, Applicant’s argument is unpersuasive.

Applicant argues that the drug and the premixing agent are present in the premix composition in such a way that the drug is inseparable from the premixing agent microscopically.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not require the drug to be inseparable from the premixing agent. As such, it is not necessary for the prior art to teach such and Applicant’s argument is unpersuasive.


The Examiner does not find Applicant’s argument to be persuasive. Independent claim 1 is a composition claim and not a method claim. As such, the claimed invention being prepared with a minimum number of steps does not overcome a prior art that teaches the claimed composition. As discussed above, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that the resulting pharmaceutical composition is storage stable under stress condition for at least 12 months.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not define stable to mean storage stable. As such, Applicant’s argument is unpersuasive.

Applicant argues that Velaga is silent about any premix or more particularly Eliglustat premix and its higher stability. Velaga merely discloses solid dispersions of amorphous eliglustat hemitartrate, which Applicant has demonstrated are unstable and deliquescent in nature. 
The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above.

Applicant argues that an eliglustate premix comprises only drug and premixing agent in an inseparable premix composition, whereas Velaga prepares an amorphous dispersion of Eliglustat hemitartrate and carrier.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection and above, the instant claims do not limit the drug and premixing agent to be inseparable. Therefore, the prior art does not need to teach such. Also, page 4, lines 14-15 of the instant specification defines the term premix as a combination of Eliglustat hemitartrate and at least one pharmaceutically acceptable excipient. Therefore, since Velaga et al. disclose a stable composition of amorphous eliglustat hemitartrate with one or more pharmaceutically acceptable excipient, Velaga et al. disclose a stable amorphous eliglustat premix. As such, Applicant’s argument is unpersuasive.  

Applicant argues that the claimed invention does not require filtration, whereas Velaga dissolving the Eliglustat hemitartrate with the carrier in solvent leads to un-dissolved particles which need to be filtered. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Velaga discloses on page 9, second complete paragraph that filtration is optional. As such, Applicant’s argument is unpersuasive.

Applicant argues that the dispersion of Velaga is deliquescent, is not free flowing, and is not storage stable.


Applicant argues that in the absence of any supporting stability data or any impurity profile in Velaga and in view of the results shown in the enclosed Declaration, Velaga asserting that their composition is stable is not credible.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the instant claims do not define the type of stability required. Velaga disclosing on page 2, fourth paragraph that the dispersion is stable in that the drug does not convert to crystalline forms over time still meets the stable limitation in the instant claims. Applicant has not shown wherein the composition of Velaga is not stable in this manner. As such, Applicant’s argument is unpersuasive.

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaga et al. (WO 2016/001885, Jan. 7, 2016) in view of Skerlj et al. (US 2017/0334916, Nov. 23, 2017).
The teachings of Velaga et al. are discussed above. Velaga et al. do not disclose wherein the composition is a sublingual tablet.
However, Skerlj et al. disclose a composition comprising eliglustat (¶ [0349]) wherein the composition may be in the form of a sublingual tablet (¶ [0350]).
Velaga et al. disclose wherein the composition may be formulated as a tablet. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to .


Response to Arguments
Applicant’s argues that since claim 11 recites a stable tablet composition, Velaga cannot teach such a composition because its compositions are unstable.
The Examiner disagrees and submits that arguments regarding the stability of Velaga’s composition have been addressed above and are unpersuasive.

Applicant argues that Skerlj suggests sublingual formulations in a laundry list of all possible dosage forms of Eliglustat. 
The Examiner does not find Applicant’s argument to be persuasive. Velaga discloses wherein the composition may be in the form of a tablet. Skerlj discloses in paragraph [0350] wherein tablets may be targeted for buccal, sublingual, and/or systemic absorption. It is unclear how such disclosure by Skerlj is a laundry list. Also, it is obvious to select from a finite list of possible solutions. See MPEP 2143. As such, Applicant’s argument is unpersuasive. 

Response to Declaration
Declarant’s arguments have been addressed above and are unpersuasive.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612